FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD THAVES,                                   No. 14-16745

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01896-LJO-DLB

 v.
                                                 MEMORANDUM*
MOOREHEAD; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Edward Thaves appeals pro se from the district court’s judgment dismissing

his action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), alleging deliberate indifference to his serious

medical needs arising out of events that occurred while he was in federal custody.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Thaves’s action because Thaves failed

to allege facts sufficient to show that any defendant was deliberately indifferent in

treating his eye condition. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th

Cir. 2004) (a prison official acts with deliberate indifference only if he or she

knows of and disregards an excessive risk to a prisoner’s health; negligence in

treating a medical condition, without more, is insufficient); see also Van Strum v.

Lawn, 940 F.2d 406, 409 (9th Cir. 1991) (Bivens actions are identical to actions

under 42 U.S.C. § 1983 “save for the replacement of a state actor under § 1983 by

a federal actor under Bivens”).

      AFFIRMED.




                                           2                                        14-16745